DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10 May 2021 has been entered.
 Response to Amendment
	This office action is responsive to the amendment filed on 10 May 2021. As directed by the amendment: no claims have been amended; claim 1 has been cancelled; and claim 16 has been added. Thus, claim 16 is presently pending in this application. Applicant’s amendments to the Claims have overcome each and every objection made in the previous office action.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Objections
Claim 16 is objected to because of the following informalities: in line 10, “the disposable intimate douche” should be “the intimate douche” (delete “disposable”). Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claim 16 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 16 recites the limitation “the foldable bag remains in a stand-up position without any external intervention while the bag is deployed and filled with any proportion of air and fluid or semi-solid form” in lines 6-8, which is considered new matter in view of the originally filed disclosure. The instant disclosure includes a frontal view of the device in Figures 1 and 2, which do not specify if the bag is standing or not, and a side view of the device in Figures 5 and 6, which is described as being in “its state filled for use” (instant specification, page 3, lines 21-24). However, there is no other written support for the negative limitation “without any external intervention.”
Claim 16 further recites the limitation “the disposable intimate6350803Serial No. 15/120663Docket No. 6426-102 (016280) douche can be folded to occupy a volume smaller than 100 mL” in lines 10-11, which is considered new matter in view of the originally filed disclosure. The instant disclosure recites that the internal volume of the bag may be “50 to 800 mL, preferably an internal volume of 300 mL” and that the bag is “foldable when empty for conditioning the intimate douche (500) in the compact packages, such as packages of condoms” (instant specification, page 4, lines 12-16). However, neither the specific volume of “100 mL” nor a measurement of the volume of the empty bag is disclosed by the instant specification. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation "the sides" in line 5.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, “the sides” will be interpreted as the “peripheries” of the sheets in line 4.
Claim 16 recites the limitation "the bottom portion" in line 6.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, “the bottom portion” will be interpreted as the “a bottom portion.” 
In claim 16, the limitation “remains in a stand-up position … while the bag is deployed and filled with any proportion of air and fluid or semi-solid form” is indefinite because it is unclear what states of the “deployed” or “filled” bag keep the bag in a stand-up position. Specifically, Figures 3 and 4 disclose an empty intimate cleanser (instant specification, page 3, lines 17-20) where the bag would not remain in a stand-up position. As such, it is unclear if the term “deployed” means that the bag is assembled with the nozzle of the device or if “deployed” means that the bag is fully expanded similar to Figures 5 and 6. Similarly, it is unclear if “filled with any proportion of air and fluid or semi-solid form” means that the bag is fully filled (as seen in Figures 5 and 6) or if any amount of fluid and/or air between the state of being fully filled and the state of being fully empty is meant to keep the bag in a stand-up position. It is therefore unclear if there is written support for the bag remaining in a stand-up position, as the only disclosed state of remaining standing up is when the device is “filled for use” (instant specification, page 3, lines 21-24). For examination purposes, the phrase “deployed and filled with any proportion of air and fluid or semi-solid form” will be interpreted as the bag being “filled for use.”
In claim 16, the limitation “that the disposable intimate6350803Serial No. 15/120663Docket No. 6426-102 (016280) douche can be folded to occupy a volume smaller than 100 mL” is indefinite because “a volume smaller than 100 mL” fails to define translatable units of a solid object, e.g. a height, width, and length of a folded bag. In addition, it is unclear how a solid object such as a folded bag can be measured in units of “mL” instead of cubic inches or cubic centimeters. For examination purposes, prior art that teaches either longitudinal dimensions or volumetric 
In claim 16, the phrase "similar to" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). In addition, “a package similar to packages of condoms” is indefinite because the scope of the limitation is unclear, as a package of condoms and “a volume smaller than 100mL” would be interpreted as being two independent scales of measurement to one of ordinary skill in the art. For examination purposes, prior art that renders the limitation “a volume smaller than 100mL” obvious will be interpreted as providing sufficient structure to meet the functional limitation “can be stored into a package similar to packages of condoms.”
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Fukuizumi et al (US 2007/0257047) in view of Viegas (US 5307955) further in view of Tani (US 6190366) further in view of Murray (US 2013/0016925) further in view of Schoenfeld et al (US 3844284).
Regarding claim 16, Fukuizumi discloses: 
An intimate cleanser (1; Fig. 1) comprising an intimate douche (1; ¶0037 – the pouch is filled with a liquid product such as a rinse and can therefore be considered a douche), the intimate douche (1) composed exclusively of (NOTE: Examiner is interpreting the transitional phrase “composed exclusively of” as a closed to unrecited elements, similar to the transitional phrase “consisting of”) a foldable bag (10) (¶0037 – “a flatly foldable pouch 10”) and a threadable applicator nozzle (20) (¶0032 – the cap 22 is a screw cap, which means that the nozzle has a thread); wherein the foldable bag (10) is formed with sheets (11, 12; Fig. 2) of polymeric films layers (¶0037 – “thermally-bondable sealant film such as of polyethylene or polypropylene,” where polyethylene or polypropylene are polymeric films), the sheets (11, 12) being sealed together along their peripheries to form a seam (¶0038 – “Peripheral edge portions of the inner surfaces (sealant film surfaces) of the exterior sheets 11, 12 are heat-sealed to each other”), the (Fig. 2; ¶0038 – outer (hatched) edge of bag 10); wherein, when empty, the bag (10) lies flat and is foldable (¶0037 – “a flatly foldable pouch 10”).
Fukuizumi discloses all of the elements of the claim but is silent regarding “the seam bifurcates at the lower ends of the sides of the foldable bag into two branches which contour the bottom portion of the foldable bag,” “the foldable bag remains in a stand-up position without any external intervention while the bag is deployed and filled with any proportion of air and fluid or semi-solid form,” “the seam has indentations in order to accommodate a thumb on one side of the bag and opposing fingers on the other side so as to ease gripping and squeezing the bag,” or “the disposable intimate6350803Serial No. 15/120663Docket No. 6426-102 (016280) douche can be folded to occupy a volume smaller than 100 mL and can be stored into a package similar to packages of condoms.”
Regarding a bifurcated seam that forms “two branches which contour the bottom portion of the foldable bag such that the foldable bag remains in a stand-up position without any external intervention while the bag is deployed and filled with any proportion of air and fluid or semi-solid form,” Fukuizumi discloses a bag that stands as seen in Fig. 1 but is silent about the bag standing with or without external intervention or having an explicitly bifurcated seam (see Image 1 below). Instead, Fukuizumi positively discloses the bag being formed by two sheets (11, 12) joined to a third gusset sheet (13) that forms the bottom of the bag (10). In a similar field of endeavor, Tani teaches a portable rinsing device (A1; Fig. 2) in the form of a fluid bag (B1) with a seam (S) that is clearly bifurcated at the lower portion of each side seam in order to similarly join two sheets (1, 2) to a third bottom sheet (3) to form a bag that stands upright (Fig. 2; Col. 10:35-45). The bottom sheet (13) of Tani is similarly a gusset sheet because it is a sheet inserted into the seam between the first and second sheets (1, 2). Neither Fukuizumi nor Tani explicitly discuss the ability of the fluid bag to stand up without external intervention. However, Viegas, in the analogous field of fluid dispensing bags, teaches that a liquid bag (Fig. 1, 1) comprising two sheets (11, 14) joined to a gusset panel (17) forms a free-standing pouch because the gusset panel “define[s] a flexible stand-up base that allows the package to stand alone on a flat surface while resting on its bottom” (Col. 3:15-20). Viegas therefore teaches that a fluid bag that forms a bottom using a gusset sheet provides sufficient structure to fulfill the function of remaining “in a stand-up position without any external 
Image 1. Annotated portion of Fig. 1 of Fukuizumi

    PNG
    media_image1.png
    176
    603
    media_image1.png
    Greyscale

Regarding “the seam has indentations in order to accommodate a thumb on one side of the bag and opposing fingers on the other side so as to ease gripping and squeezing the bag,” Murray teaches a flexible fluid bag (10; Fig. 2) in a similar field of endeavor with a seam (20) that is provided with contours (44) along the length of the pouch that include indentations (48) that are “configured to fittingly receive a finger” (¶0021). These contours (44) facilitate gripping and manipulating the pouch body (18) (¶0021). Providing such indentations on both side seams of the bag of Fukuizumi would provide indentations for a thumb on one side and opposing fingers on the other side of the bag. It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the seam of Fukuizumi to incorporate indentations as taught by Murray in order to better manipulate and grip the fluid bag during use. 
Regarding the bag being foldable into “a volume smaller than 100 mL and can be stored into a package similar to packages of condoms,” Schoenfeld teaches a rinsing device in a similar field of endeavor that holds up to 3 ounces (equivalent to 89 mL) of fluid that can be expelled through a nozzle (Col. 3:3-11) which can therefore be collapsed to occupy a volume smaller than 100mL when empty, which is sufficiently small enough to be stored into a package similar to packages of condoms (see 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TASNIM M AHMED whose telephone number is (571)272-9536.  The examiner can normally be reached on M-F 8am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on (571)270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TASNIM MEHJABIN AHMED/Examiner, Art Unit 3783